                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                          CASE NO. 3:20-CV-021-MOC-DCK

 PHILIPS MEDICAL SYSTEMS                                )
 NEDERLAND B.V., PHILIPS NORTH                          )
 AMERICA LLC, and PHILIPS INDIA LTD.,                   )
                                                        )
                 Plaintiffs,                            )
     v.                                                 )       ORDER
                                                        )
 TEC HOLDINGS, INC., TRANSTATE                          )
 EQUIPMENT COMPANY, INC., and                           )
 ROBERT A. WHEELER,                                     )
                                                        )
                 Defendants.                            )
                                                        )


          THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 370) filed by C. Bailey King, Jr., concerning Adaline J.

Hilgard, on July 14, 2021. Adaline J. Hilgard seeks to appear as counsel pro hac vice for Plaintiffs.

Upon review and consideration of the motion, which was accompanied by submission of the

necessary fee and information, the Court will grant the motion.

          IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 370) is GRANTED. Adaline J.

Hilgard is hereby admitted pro hac vice to represent Plaintiffs.


                                      Signed: August 31, 2021




     Case 3:20-cv-00021-MOC-DCK Document 373 Filed 08/31/21 Page 1 of 1
